Citation Nr: 0218116	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
vascular disease of the left lower extremity.

2.  Entitlement to service connection for peripheral 
vascular disease of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran failed to 
report, without explanation, for a video conference 
hearing scheduled in November 2002.  He has not requested 
that the hearing be rescheduled.  Therefore, his request 
for such a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2002).


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issues decided herein have 
been obtained.

2.  Peripheral vascular disease of the left lower 
extremity was not present in service and was not 
manifested within one year of service discharge, and 
current peripheral vascular disease of the left lower 
extremity is not etiologically related to the veteran's 
period of active service and was not caused or worsened by 
service-connected disability.

3.  Peripheral vascular disease of the right lower 
extremity underwent an increase in severity due to 
service-connected residuals of injury to the right femur.



CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the left lower 
extremity was not incurred in or aggravated by active 
service; may not be presumed to have been incurred or 
aggravated therein; and is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

2.  Peripheral vascular disease of the right lower 
extremity is proximately due to service-connected 
residuals of injury to the right femur.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefits sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In a letter dated in October 
1998, the RO specifically advised the veteran of the type 
of medical evidence needed to substantiate his claims.  In 
a letter dated in March 2001, the veteran was informed 
that to substantiate his claims he should submit medical 
evidence relevant to his peripheral vascular disease of 
the lower extremities.  In this letter the RO informed the 
veteran of the assistance that it would provide in 
obtaining evidence and information in support of the 
claims and of the information needed from him to enable 
the RO to obtain evidence and information in support of 
his claims.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records as well as 
identified records of VA and private medical treatment 
have been associated with the claims file.  Records 
consideration by the Social Security Administration (SSA) 
are also associated with the veteran's claims file.  There 
is no indication that other Federal department or agency 
records exist that should be requested.  The Board also 
notes that the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative 
has identified any additional evidence or information 
which could be obtained to substantiate the claims.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Where a veteran served for at least 90 days during a 
period of war, and vascular disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, service incurrence or 
aggravation of such may be presumed.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-
103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure 
to certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001), 
codified at 38 C.F.R. §§ 3.307, 3.309.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements 
of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 
Notice, 61 Fed. Reg. 414421 (1996).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder, to include where aggravation of a nonservice-
connected disorder is proximately due to or the result of 
a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only 
to the degree of disability over and above the degree of 
disability which would exist without such aggravation.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 
448, 449 (1995). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect incurrence of a fracture 
of the right femur in August 1966 for which the veteran 
received treatment, to include hospitalization.  Hospital 
reports reflect no arterial or nerve involvement resulting 
from the fracture or treatment therefor.  Service records 
also indicate that the veteran presented with complaints 
of dizziness on several occasions.  Testing revealed no 
identifiable pathology.  At discharge there was no 
notation of any abnormalities of the lower extremities or 
of the vascular system.  The veteran presented for a VA 
examination in August 1968.  At that time his 
cardiovascular status was stated to be normal.  

In a decision dated in October 1968, the RO granted 
service connection for residuals of a right femur fracture 
and assigned an initial 60 percent evaluation.  

A VA examination conducted in August 1971 revealed no 
change in the veteran's right lower extremity and was 
negative for note of any vascular defects or 
abnormalities.  The RO reduced the evaluation assigned to 
residuals of a right femur fracture to 20 percent, 
effective December 1, 1971.

At the time of a VA examination conducted in July 1993, 
the veteran complained of pain, stiffness and swelling in 
his knees, and reported he had been treated for high blood 
pressure.  Examination findings pertained to right knee 
arthritis, which was noted to be unchanged since a prior 
examination in February 1991.

SSA records reflect that the veteran is in receipt of 
benefits based on disabilities affecting the lower 
extremities.  Private medical records considered by the 
SSA show medical following for residuals of the veteran's 
in-service right femur fracture, to include resulting 
right knee problems requiring post-service surgery.  Such 
records also reflect that the veteran has had problems 
with leg swelling, pain and discoloration and that he has 
been diagnosed with peripheral vascular disease, and 
peripheral edema, the latter stated to be secondary to the 
use of DynaCirc versus congestive heart failure.  Records 
also show the veteran to carry diagnoses of hypertension 
and diabetes mellitus.

The RO increased the evaluation assigned to residuals of a 
right femur fracture to 30 percent, effective May 10, 
1993.  The record also reflects assignment of a temporary 
total convalescence rating effective from October 27, 
1997, to November 30, 1997, followed by a 100 percent 
rating effective from December 1, 1997.  The 30 percent 
rating assignment resumed December 1, 1998, and has 
remained in effect to date.  

Private records in the claims file document the veteran's 
cirrhosis of the liver and ascites.  Records indicate that 
the veteran has experienced lower extremity lymphedema 
since in or around 1997.  Records dated in June 1998 note 
pitting edema in the right leg, and venous stasis that was 
not improving.  Records dated in October and November 1999 
note the veteran to have cirrhosis secondary to chronic 
alcoholism, and to also have improving ascites.

In December 1998, the veteran appeared for a VA 
examination.  He complained of leg swelling due to 
vascular disease and continuing arthritis.  The 
examination report focuses on the veteran's right knee 
problems, without conclusions relevant to vascular 
disease.

In January 2002, the veteran underwent orthopedic and 
vascular examinations.  The orthopedic examination report 
notes findings pertinent to the veteran's right knee and 
thigh, and also notes the presence of prominent, 
discolored tissue below the knee.  The examiner stated 
that the veteran had bilateral lymphedema, related in part 
to bilateral edema from the abdomen due to long-standing 
ascites due to cirrhosis.  The examiner stated that the 
veteran did have more right-sided than left-sided problems 
and stated that complications from his service-connected 
right femur disability added another dimension to the 
veteran's vascular disease.  The examiner opined that 
right-sided peripheral vascular disease was worsened by 
the veteran's service-connected disability.  The report of 
vascular examination also noted a diagnosis of bilateral 
lymphedema, right greater than left.

In March 2002, the veteran appeared for a VA examination 
of his lower extremities.  The examiner reviewed the 
claims file and opined that it was more likely than not 
that the lymphedema present in the veteran's legs stemmed 
from long-standing ascites due to cirrhosis.  The examiner 
noted that there was a difference in the lymphedema in 
that the right side had likely been worsened to a small 
extent by the veteran's service-connected residuals of a 
right femur fracture.  The examiner was unable to state an 
exact percent to the baseline manifestations of lymphedema 
in the right lower extremity due to the effects of 
nonservice-connected disease or injury, but stated that 
the cirrhosis was believed to be the principal amount and 
cause of the lymphedema, and further stated that increased 
manifestations in the right leg due to the service-
connected right femur disability were slight enough not to 
add to the veteran's functional burden of symptoms the 
veteran experiences or in his ambulation.  The examiner 
concluded that all of the reparative work done on the 
right lower extremity would increase the chance that the 
veteran would have more venous or lymphatic obstruction on 
that side but that further opinion on the relationship 
would be speculative.  

Analysis

The veteran has put forth three contentions relevant to 
the peripheral vascular disease of his lower extremities.  
He has, in general, argued that such is related to his 
period of active service, and more specifically stated 
that such developed as a result of exposure to herbicides 
while serving in Vietnam.  He has also argued that a 
causal connection exists between his bilateral peripheral 
vascular disease and his service-connected residuals of a 
right femur fracture and treatment therefor.

A review of service medical records reveals that such are 
completely negative for note of any vascular defects or 
abnormalities, to include in association with the 
veteran's documented right femur fracture.  Moreover, the 
record is negative for diagnosed vascular disease for many 
years following service discharge.  Rather, bilateral 
vascular disease, currently diagnosed as lymphedema, is 
first shown many years after service.

Relevant to the veteran's contentions that herbicide 
exposure caused his peripheral vascular disease, the Board 
emphasizes that such is not among the diseases determined 
presumptive to such exposure and no competent medical 
professional has stated that such relationship exists.  In 
fact, based on consideration of the veteran's complete 
medical history, and review of relevant records, a VA 
examiner has ruled out such causal relationship.  The 
March 2002 examiner concluded is was unlikely that any 
relationship exists between the veteran's peripheral 
vascular disease and herbicide exposure.  There is no 
competent medical evidence refuting such conclusion.  
Rather, the competent and probative evidence consistently 
identifies factors such as diabetes mellitus, 
hypertension, cirrhosis of the liver and ascites as 
resulting in edema and lymphedema.  Multiple medical 
examiners have determined that the veteran's ascites, 
caused by nonservice-connected cirrhosis, is the cause of 
the vascular disease affecting both lower extremities.  As 
such, 38 C.F.R. §§ 3.307, 3.309 do not provide a basis for 
a grant of service connection in either lower extremity.  
In addition, the competent medical evidence of record does 
not suggest any in-service onset or causal connection 
between the veteran's active duty and his peripheral 
vascular disease.  Again, the evidence instead identifies 
nonservice-connected liver disease as the primary cause of 
the veteran's peripheral vascular disability.

Lastly, the Board considers the impact, if any, of the 
veteran's service-connected disability, residuals of a 
right fracture femur, on his peripheral vascular disease.  
Although no competent medical physician has determined the 
veteran's service-connected disability to have caused 
peripheral vascular disease, the January and March 2002 VA 
examination reports are consistent in concluding that the 
veteran's right-sided peripheral vascular disease, 
diagnosed as lymphedema, worsened as a result of service-
connected residuals of a right femur fracture and 
associated treatment and complications.  As such, and 
consistent with 38 C.F.R. § 3.310 and Allen, supra, 
service connection is warranted for the degree of 
aggravation of right-sided peripheral vascular disease 
caused by service-connected residuals of a fracture of the 
right femur.  

There is, however, no competent medical evidence of any 
causation or aggravation of left-sided peripheral vascular 
disease by reason of service-connected disability.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions 
on medical diagnoses or causation are not competent to 
establish entitlement to service connection for peripheral 
vascular disease in the left lower extremity.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for peripheral vascular disease of the left 
lower extremity, that doctrine is not applicable.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for peripheral vascular 
disease of the left lower extremity is denied.

Entitlement to service connection for the peripheral 
vascular disease of the right lower extremity, is granted, 
on the basis of aggravation proximately due to service-
connected disability.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

